Durnell v New York Cent. Mut. Fire Ins. Co. (2019 NY Slip Op 05854)





Durnell v New York Cent. Mut. Fire Ins. Co.


2019 NY Slip Op 05854


Decided on July 31, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 31, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


222 CA 18-01229

[*1]KATHLEEN S. DURNELL, PLAINTIFF-APPELLANT,
vNEW YORK CENTRAL MUTUAL FIRE INSURANCE COMPANY, DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


MERLIN LAW GROUP, P.A., NEW YORK CITY (VERNE PEDRO OF COUNSEL), FOR PLAINTIFF-APPELLANT.
RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (JAMES GRABER OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Chautauqua County (Frank A. Sedita, III, J.), entered August 31, 2017. The order granted the motion of defendant to strike the complaint and dismissed the action. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Peterson v New York Cent. Mut. Fire Ins. Co. (— AD3d — [July 31, 2019] [4th Dept 2019]).
Entered: July 31, 2019
Mark W. Bennett
Clerk of the Court